ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that LOUIS A. EGNASKO of WHITE DEER, PENNSYLVANIA, who was admitted to the bar of this State in 1987, be disbarred by way of reciprocal discipline pursuant to Rule 1:20-14(a), respondent having been disbarred in the State of New York for the knowing misappropriation of trust funds;
And LOUIS A. EGNASKO having failed to appear on the return date of the order to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that LOUIS A. EGNASKO be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that LOUIS A. EGNASKO be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.